 PACIFIC POLLUTION ,CONTROL, INC.293PacificPollutionControl,Inc.,and Cunningham,Stuart & Wheeler,d/b/a Del Chemical&SupplyCompany and Thomas F. Accinelli.Case 20-CA-10287December 15, 19762The discriminatory discharge of an employee because of his protectedconcerted activities goes to the very heart of the Act.The Administrativelaw Judge omitted a broad cease-and-desist order covering the illegaldischarge which he found Respondents had committed.Consequently, as itis found that Respondents unlawfully discharged an employee,we shall issuea broad cease-and-desist order herein.N.LR.B.v.EntwistleMfg. Co,120F.2d 532 (C.A. 4, 1941).DECISION AND ORDERBY CHAIRMAN MURPHY ANDMEMBERSFANNING AND JENKINsOn March 30, 1976, Administrative Law JudgeRichard J. Boyce issued the attached Decision in thisproceeding. Thereafter, Respondents filed exceptionsand a supporting brief. The General Counsel filed ananswering letter and submitted to the Board the briefthat he had submitted to the Administrative LawJudge, for the purpose of supporting the Administra-tive Law Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has _ considered the record and theattached Decision in light of the exceptions and briefsand has decided to affirm the rulings, fmdings,l andconclusions of the Administrative Law Judge and toadopt his recommended Order, as modified herein.2ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondents, Pacific PollutionControl, Inc., and Cunningham, Stuart & Wheeler,d/b/a Del Chemical & Supply Company, Emeryville,California, their officers, agents, successors, andassigns, jointly and severally, shall take the action setforth in the said recommended Order, as so modified:1.Substitute the following for paragraph 1:"1.Cease and desist from:"(a) Discharging employees for engaging in protect-ed concerted activities.-"(b) In any other manner interfering with, restrain-ing, or coercing employees in the exercise of rightsguaranteed them by Section 7 of the Act."2.Substitute the attached' notice for that of theAdministrative Law Judge.1The Respondentshaveexcepted to certaincredibility findings made bythe AdministrativeLaw Judge.It is the Board's establishedpolicy not tooverrule anAdministrative Law Judge's resolutionswithrespectto credibili-ty unless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrect.Standard Dry Wall Products, Inc.,91NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We have carefullyexamined the recordand find no basis forreversing his findings.227 NLRB No. 54APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National LaborRelationsAct gives all employ-ees the following rights:To organize themselvesTo form, join, or support unionsTo bargain as a group through a represen-tative they chooseTo act together for collective bargainingor other mutual aid or protectionTo refrain from any or all such activities.WE WILL NOT discharge our employees forengaging in protected concerted activities.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exerciseof rights guaranteed under Section 7 of the Act.WE WILL offer Thomas F. Accinelli immediateand full reinstatementto his former position or, ifthat positionno longer exists, to a substantiallyequivalentposition,without prejudice to hisseniority and other rights and privileges, and WEWILL make him whole for any loss of earnings andother benefits suffered because of his unlawfuldischarge withinterestat the rate of 6 percent perannum.PACIFIC POLLUTIONCONTROL, INC., ANDCUNNINGHAM, STUART &WHEELER, D/B/A DELCHEMICAL & SUPPLYCOMPANYDECISIONSTATEMENT OF THE CASERICHARD J. BoYCE, AdministrativeLaw Judge:This casewas heard before me in San Francisco,California, onDecember 4, 9, and10, 1975. The charge was filed May 29,1975,and- amended August19, by ThomasF. Accinelli, inhis individual capacity (herein calledAccinelli).Thecomplaint issued August27, 1975,was amended on August 294DECISIONSOF NATIONALLABOR RELATIONS BOARD28, and alleges a violation by Pacific Pollution Control,Inc.,'and Cunningham, Stuart & Wheeler d/b/a DelChemical .& Supply. Co., as joint employers (herein,respectively, called PAC and Del), of Section 8(a)(1) of theNational Labor Relations Act, as amended:The parties were given opportunity at the hearing tointroduce relevant evidence, examine and cross-examinewitnesses, and argue orally. Briefs were filed for theGeneral Counsel and Del.1.ISSUESThe issues were whether Accinelli's discharge on March15, 1975, violated Section 8(a)(1) of the Act; and, if so, towhom responsibility should be attributed.H. JURISDICTIONPPC is a California corporation, headquartered inEmeryville, engaged in the manufacture, sale, and installa-tion of a product known as Aqua-Fence, which is used inthe containment of oil spills. Its customers are locatedthroughout the world and its annualsalesapproximate $1million. Among its customers in 1975 were Exxon Compa-ny in Aruba, Dutch Antilles; Hess Oil Company in theVirgin Islands; the Port of Stockton, California; and Sea-Land Service, Inc., in Elizabeth, New Jersey, Oakland andLong Beach, California, and Seattle, Washington.Del is apartnership consisting at relevant times of DennisCunningham, Ronald Stuart; and James Wheeler, head-quartered in Emeryville, engaged in the servicing-i.e.,deployment, retrieval, and upkeep-of oil spill containmentsystems, and in the cleanup of oil spills. Between October1974 and October 1975, Del received over $50,000 forservices performed outside -California; and over $50,000from customers unnamed, each of whom annually grossesin excessof $500,000.'It is,-concluded that PPC and Del, separately, areemployers engaged in and affecting commerce, withinSection2(2), (6), and(7) of the Act .2III.LABOR ORGANIZATIONNo labor organization is involved in this proceeding.1Mr. Finkle initially entered an appearance on behalf of both DelChemical & Supply Company and Pacific Pollution Control, Inc., stating atthe time that he might have to withdraw as representative of Pacific PollutionControl because of a conflict of interest. He did withdraw on the second dayof the hearing,and no one entered an appearance for Pacific PollutionControl in his stead Another attorney, Robert C. Field, previously had fileda joint answer for both Del Chemical&Supply andPacificPollutionControl.2The complaint contains no independent jurisdictional allegationsconcerning PPC, instead alleging jurisdiction on the theory of PPC's joint-employership with Del. The matter of PPC's relationship with Del is treatedlater in this decision.The complaint alleges that Del has an annual direct inflow exceeding$50,000,otherwise making no assertions concerning the monetary scope ofDel's business.During the hearing, on the representationof Del's counselthat it does not meet the direct-inflow standard,counsel for the GeneralIV.THE ALLEGED UNFAIR LABOR PRACTICEA.EvidenceThe relationship between PPC and Del:Until October1974, both PPC and Del were wholly owned by NeeldTanksley; until February 3, 1975, the two shared premisesat 800 Grayson Street in Berkeley, California; and, untilApril 1, 1975, rank-and-file employees of both were treatedas Del employees for all payroll purposes. PPC has beenprimarily involvedat all timesin the manufacture, sale, andinstallation of Aqua-Fence; and Del in the servicing ofpollution containment systems and oil-spill cleanup.Among Tanksley's employees-until October 1974 wereDennis Cunningham, Ronald Stuart, and James Wheeler.In October, those three formed a partnership and ostensiblyrelieved Tanksley of the Del end of the business. Tanksley,reputedly having decided that the servicing and cleanupaspect of his enterprise was _ too much of a burden, hadconceived of this idea a month or so before. Details of thearrangement between Tanksley and the partnership areseemingly vague and incomplete. Tanksley did not testify,3and the only partner to testify was Cunningham, whoserecitalwas an exemplar of neither clarity nor responsive-ness.Cunningham testified that all terms of the October 1974transaction were oral. He continued that $1 passed from thepartnership to Tanksley, it being understood that, after ayear, they would decide upon a price. During that year,according to Cunningham,,the partnership could void thedeal at anytime,but Tanksley could not. Cunninghamindicated other features of the arrangement to be:(a) The partnership acquired exclusive use of Del's name.(b) The partnership took over the use, on a lease basis, of"certain equipment." Cunningham did not identify theequipment, nor did he reveal any lease terms.- (c) Preexisting receivables and obligations, if any, re-mained Tanksley's.(d) The partnership acquired "first right of refusal" in theservicing of containment systems sold by PPC-on the WestCoast.When asked how this, right could be implemented,inasmuch as it presupposed the consent of PPCs custom-ers, Cunninghamwas at a lossto explain.(e),As previously stated, rank-and-file employees of bothPPC and Del remained Del employees for all payrollpurposes untilApril 1, 1975, -when the practice wasdiscontinued as "unworkable." Until the discontinuance,paychecks issued in Del's name, from its account. TheCounselin effectabandonedthat allegationwithout providing another in itsplace.Del accordingly moved duringthe hearing,and again in itsbrief, thatthe complaint"should bedismissedfor failureto state aproper jurisdictionalbasis as to Respondent Del." The motion was and is denied,it being manifestthat Del meetsa jurisdictionalstandard,and it being further manifest thatDel was not prejudiced in the presentationof its defense by this situation3Tanksleywas mysteriouslyabsent throughout the hearing. Counsel forthe General Counselrepresentedthathe wasunder subpena, but could notbe located;and Del's counsel statedthathis best effortsto locate Tanksleyhad failed.Cunningham testifiedthat Tanksley telephonedhim on Decem-ber 8, - 1975-i e., the day beforeCunningham'stestimony-and thatTanksley pointedlyrefused to discuss the case orreveal his whereabouts, oreven leave a phone numberwhere he could be reached. Cunningham statedthathe askedTanksley, in that conversation,to "getin touch with" Del'scounsel.- PACIFIC POLLUTION CONTROL, INC.295employees were represented as Del's in quarterly reports toIRS, and Del withheld from their pay for income tax andsocial - security purposes.Workmen's compensation cover-age for them was in Del's name, and Cunningham "as-sumed that the -state charged Del's account foranyunemployment benefits received by Accinelli because ofthe discharge in question. Until mid-February, Del some-times advanced funds for-payroll purposes, after which -it-issued checks on behalf of PPC only when PPC money was"in hand." PPC, in addition to making Del whole formoneys thus disbursed, paid a portion, of the salaries ofthose on Del's office, staff devoting time to PPC's payroll.The reason for the payroll's staying - in Del's name,according to Cunningham, was:[Tanksley ] had been under some pressure in that he hadjust recently-,cleared, up a situation with the IRS and ithad been a large obligation and we agreed then at thatpoint to go ahead and carry the employees under thename of Del Chemical Company....Cunningham continued:[IJt was basically because of Mr. Tanksley's request ...because of the fact that he had some-problems with theIRS, had gotten those problems straightened out and hewas wanting to keep it as nearly as possible a -straightsituation at that point.(f)The partnership, ` in Cunningham's words, "wouldprovide the labor force necessary for the manufacture of theoil containment barrier."Whether this was but anotherreference to the payroll arrangement is unclear from therecord.This testimony wag' on examination by Del'scounsel, who abruptly changed the line of inquiry beforeCunningham could explain, and the thread was neverpicked up.(g)The partnership took over from Tanksley, as asubcontractor, the servicing of containment systems forHolly Corporation, the Port of Stockton, and Sea-LandService in Oakland-.As mentioned above, PPC and Del continued to share theGrayson Street premises until February 3, 1975. PPC thenmoved to a facility - on Hollis Street and Del to one onHorton- Street, both in 'Emeryville. From October `1974 toFebruary 3, there was frequent employee interchangebetween PPC and DeI-i.e.,, between manufacturing andservice-functions. From the-rank-and-file point of view, infact, about the only change attending the October transac-tion between Tanksley and the partnership was that the'employees thenceforth were'to"`signify on their timeslipshours devoted to manufacturing as opposed to servicefunctions.Coincident with the physical split,, the employees wereallocated between PPC and, Del largely on. the basis ofwhere their loyalties lay. At that time, according toCunningham, -he assembled those allocated to Del, tellingthem -"that .they would be working strictly out of ourlocation and would not be working for Pacific PollutionControl." Similarly, Tanksley told- those allocated to PPCthat,while they would, continue receiving pay from Del,they were working for him and subject to his orders.,Employee interchange, for practical purposes, ceased atthat poinL4 Cunningham insisted,-in his testimony, that thepartners had no say-in the operation of PPC after the split,nor did Tanksley in the operation of Del. Heparticularizedthat, neither had a voice in the terms and conditions ofemployment.-and job activities of the other's employees.Cunningham elsewhere conceded, however, that- he "mayhave -made recommendations to [Tanksley] concerningpeople and-who he was sending on a given job." Cunning-ham hastened to add that his recommendations "made nodifference"The physical split notwithstanding, the functional rela-tionship between PPC and Del continued much as before,PPC concerning itself mainly with manufacturing and sales,Delwith servicing and spill cleanup. Some servicingcontinued-to be done in PPC's name, however-for Sea-Land in Seattle and Long Beach. Cunningham testified thatthe partnership d/b/a Del has not been limited to theservicingof PPC installations; indeed, that a "majorportion" of its business has been independent of PPC.Ratherthanwait the full year, the partners on August 1,11975,"fmalized" their takeover of, Del, according toCunningham. They gave Tanksley an,unsecured note for$125,000, purportedly took title to the equipment previous-ly leased from hun, and displaced PPC in servicing the SeaLand contracts at Seattle-and Long Beach. Incidental totaking over the two Sea Land jobs, Del retained two,incumbent PPC employees at each location. Cunninghamcharacterized Del as a subcontractor under PPC concern-ing those jobs. Although the details are hazy, Tanksley wasactive on behalf of Del in arranging with Sea-Land'forPPC's -being replaced by"Del. This included the negotiationof a lower fee for Del than that. paid by Sea-Land to PPC, tocorrespond with the fee of -a ' PPC"subcontractor' doingsunilai' work in New Jersey'.`PPC and Del, in their joint answer to the complaint,dated September 8, 1975, while denying joint-employership,admit that Tanksley had the limited right of supervision ofcertain activities performed by Del Chemical'and Supply."The record `nowhere spells out that "limited right," andCunningham denied its existence. The answer was preparedby Attorney Robert- C. Field, who did not enter anappearance at the hearing. And, during the GeneralCounsel's investigation of the charge herein, Attorney Fieldsubmitted a document, dated July 17, 1975, stating thatTanksley was Del's "representative best qualified to givefurther information" of a jurisdictional nature.--Accinelli'sdischarge:Accinelhbegan working forPPC/Del in September 1974-i.e., before the advent of thepartnership. He performed both manufacturing-and servic-ing functions on occasion. Until about the time of thephysical split, he commonly worked under the direction ofone or the other of the partners. Roughly coincident withthe split, he expressed dissatisfaction -with his situation,announcing that he would work only under Jesse Tapia, a4 In February or March 1975, in what was described by Cunningham asaccommodation of Tanksley, and that the partners could- have told hun toan "emergency situation," Tanksley borrowed two Del employees to work on"go fly a kite."the Sea-Land job in Long Beach. Cunningham stated that this was purely an- 296DECISIONSOF NATIONALLABOR RELATIONS BOARDforemanassignedto PPC incidental to the split. Accinelli'swishes were honored, and he thereafter worked only underTapia, and only out of PPC's new location on Hollis Street.On February 19, 1975, Tanksley dispatched Tapia andAccinelli to Seattle toaugment an existingPPC crew inservicing a containment system for Sea-Land. The creweventually came to consist of Tapia, Accinelli, and OtisHewitt,with Tapia in charge. They were to receive aspecified dailywage-$60 in Accinelli's case-plus expensemoney. By March 14, none of the three had received asinglepaycheck, and they were almost out of expensemoney. Consequently, on the morning of March 14, thethree decided to take turns calling Tanksley's Emeryvilleoffice until they received some kind of satisfaction.Accinellimade the first call in furtherance of thisdecision, about I p.m. on March 14, after which Tapiacalled and Accinelli called again. None of these callssucceeded in reaching Tanksley himself. Finally, about2:30, Hewitt got through to Tanksley. Tanksley told Hewittthat he was working on the problem and would "get back"to the crew; and asked that they manage as best they couldin the meantime. This tended to pacify Tapia and Hewitt,but not Accinelli.He shortly called Tanksley again,pressing for details of when money would be coming. Muchas he had with Hewitt, Tanksley told Accinelli that he wasworking on the problem and asked for understanding andpatience. Accinelh continued to press; suddenly, Tanksleyasked to talk to Tapia. With Accinelh listening on anextensionline, Tanksley asked Tapia what was wrong withAccinelli, adding that he had told Hewitt that he was takingcare of the problem. Tanksley then commanded Tapia totake Accinelh off the job.That same afternoon, in Emeryville, Tanksley revealed toLee Wells, PPC's vice president of sales and operations,that he was "upset" over the "numerous telephone calls"from Seattle, elaborating that he was having "problems"with Accinelli. Tanksley directed Wells to go to Seattle, fireAccinelli, and get him on a plane back to Emeryville.5Wells flew to Seattle that evening, taking with him threepaychecks for Accinelli, one which was through March15-i.e., for days in the pay period not yet concluded. Wellsalso took expense money for the crew, but no paychecks forTapia and Hewitt.6The next morning, March 15, Wells tendered the threechecks to Accmelli and told him that he was to return toEmeryville to see Tanksley. Noticing that one of the checkswas for a portion of the current pay period, Accinelli askedif he was fired. Wells replied: "Not at this point." Accinellideclined for a time to accept the checks, and announcedthat he was not going to leave the job in those circumstanc-es.SThat Tanksley told Wells on March 14 to fire Accmelb comports withWells' testimony under direct examination by counsel for the GeneralCounsel.Later,under leading cross-examination by Del's counsel, Wellstestified that this was in error and that hefirstlearned that Accmelli was tobe fired during a telephone conversation with Tanksley on March 15.Although not employed by PPC at the time of hearing, Wells at various timesobviously was attempting to tailor his testimony to best serve PPC's interestsFor that reason,and because other circumstances suggest the dischargedecision to have been made on March14,Well's repudiation on cross of hisearlier testimony is discredited.6Wells told Tapia and Hewitt that their checks were being mailed. TapiaWells at length phoned Tanksley, reporting Accinelh'srefusal to cooperate. Tanksley instructed Wells to tellAccinelli he was fired, to which Wells replied that Accinelliwould not accept that from him and that Tanksley shouldtell him.With that, Accinelli was summoned to the phoneand Tanksley broke thenews.Accinelli asked if he wasfired only as concernsSeattle, or for all purposes. Tanksleywas noncommittal, saying only that he would talk toAccinelli in Emeryville.Accinelli left SeattleMarch 17, and met with TanksleyandWells in Emeryville on March 22. To Accinelli'squestion if he was "unemployed," Tanksley stated yes; andto his question why, Tanksley referred to the numerousMarch 14 calls from Seattle about money and said thatAccinelli's "was the straw that broke the camel's back." 7Wells testified that Tanksley and he had decided, the daybefore Wells flew toSeattle, to reduce the Seattle crew fromthree to two, but had not decided which employee toremove. He continued that Accinelli was removed pursuantto this decision and because of the problems that had cometo a head March 14.There is some rather nebulous testimony that Accinellihad incurred Tanksley's disfavor around March 1 by failingto stand watch on PPC's boat in Seattle as prescribed byTanksley, the implication being that this was a delayedaction contributing factor in the discharge. The boat matterevidently receivedpassingmentionduringAccinelli'sMarch 22 meeting with Tanksley and Wells. The recordestablishes thatAccinelliwas no less zealous in thisconnection than were Tapia and Hewitt, and that none ofthem adhered to Tanksley's standards.B.DiscussionThe discharge:Whatever Tapia's supervisory status, theparticipation of Accinelli and Hewitt in the decision to taketurns callingTanksley's office over their monetary crisis,and their implementationof thatdecision,unquestionablywere concerted activities protected by Section 7 of the Act.This includes Accinelli's last call, in which he finally talkedto Tanksley, even though Tapia and Hewitt by then hadbeen more or less"defused" by Tanksley'sassurances toHewitta fewminutes earlier.Accinelli, in the last call, stillwas acting consistently with the agreed-upon technique andout ofconcernfor the common problem.A fair reading of the evidenceleaves nodoubt, moreover,that Accinelli's role inthis protected activity, and particu-larly the call in which he talked to Tanksley, triggered thedischarge. Thus:(a) As an offshoot of that same call, Tanksley expressedto Tapia his annoyance with Accinelli and directed thatTapia take him off the job.testified,contrary toWells, thatWells delivered paychecks to him andHewitt as well as Accinelh.Wells' recall on the point seeming more certainthan Tapia's, he is credited7ThisisAccmelh's credited version of the conversation.Tanksley did nottestifyand Wells testified that he could not recall Tanksley's saying such athing.But even had Wells expressly denied Accinelli's version,Accinelbwould be credited. Although havinga stake in the outcome,he impressed meas a conscientious witness capable of accurate recall. Wells' testimony anddemeanor, on the other hand,raised doubtsof hismemory and hiscommitment to truth. PACIFIC POLLUTION CONTROL, `INC.297(b) That same afternoon of March 14, Tanksley revealedtoWells that he was "upset" over the calls from Seattle andthat he was having "problems" withAccinellli; anddirectedthat Wells-go to Seattle and fire him.(c)During Accinelli'sMarch 22 meeting with Tanksleyand Wells, Tanksley admitted that the last call fromAccinelli "was the straw that broke the camel's back."Del argues that the discharge decision was not madeMarch 14, but rather on March 15, and only afterAccinelli's stated refusal to return to Emeryville. Thisdisplay of "insubordination," the argument goes, coupledwith Accinel is earlier derelictions concerning the boat,prompted the discharge. Apart from the factors cited abovein support of a contrary conclusion, this argument suffers atleast three infirmities.- First,Wells having delivered pay-checks to Accinelli, including one for the partially com-pleted portion of the current pay period, but not to Tapiaand Hewitt, Accinelli's fate plainly was decided the daythose checks were prepared, March 14-1 day before theso-called insubordination. Second, the business about theboat was, too remote in time and of too slight a concern toTanksley, when compared with theirritation engendered.byAccinelli on March 14, to have preempted the March 14activities as the cause of the discharge. Third, Tanksley, thedecisionmaker, did not testify. Del's efforts-to characterizehis thought processes, being at odds with the weight ofobjective evidence, are but self-serving speculation, singu-larly lacking in suasive thrust. SeeGoodyear Tire & RubberCo. v. N.LRB.,456 F.2d 465,468 (C.A. 5,1972).Accinelli's activities being protected, and the dischargebeing prompted by them, it follows that the dischargeviolated Section 8(a)(1).Responsibility for the discharge:Tanksley plainly was anagent of PPC when effecting Accinelli's discharge. Lessclear is whether the action also was binding upon Del. TheGeneral Counsel contends that it was, on the theory thatPPC and Del were joint employers. Del of course argues tothe contrary.While the joint-employer label perhaps is less apt thanthat ofalter ego,it is concluded that Del, by whateverdesignation,must share PPC's responsibility for the dis-charge. Among the factors belying a true transfer of Delfrom Tanksley to the partners-at least until after thedischarge-are these:(a) The idea to create a partnership for the operation ofDel originated with Tanksley.(b) The partners, until the October 1974 transaction, wereTanksley's employees.(c)The arrangement was not "finalized" until severalmonths after the discharge.(d) It strains credulity that Tanksley would relinquish sosubstantial a business as Del, for the first year, withoutwritten documentation of the arrangement and in return forthe token payment of $1; and permanently from August1975 in return for only an unsecured note.8 This is not to intimate that the transaction was undertaken for animproper purpose.9 In evaluating Cunningham's credibility, it is not of great significancethat his testimony, in which he endeavored to depict total day-to-day(e)Operationally, and from the, rank-and-file vantagepoint, little changed for several months after the October1974 transaction.(f)Because Tanksley willed it, all rank-and-file employ-ees were treated as Del employees for payroll purposes, andvis-a-visstate and Federal governments, until sometimeafter the discharge.(g) That aspect of the arrangement according Del "firstright of refusal" in the servicing of PPC systems, to bemeaningful, implied continuing Tanksley intervention onDel's behalf with PPC customers.(h)Tanksley demonstrated his continued involvementwith Del by securing Sea-Land's acceptance of Del asPPC's stand-in in Seattle and Long Beach as of August1975, and by negotiating with Sea-Land a fee reduction forDel to match that of a PPC subcontractor in New Jersey.(i)Cunningham's testimony that the partnership-was to"provide the labor force necessary for the manufacture ofthe oil containment system,' which was a PPC function;and his admission that he "may have made recommenda-tions to [Tanksley] concerning people and who he wassending on a given job," betrayed continuing operationalintegration.(j)The admission, in the joint answer of PPC and Del,that Tanksley'"had a limited right of supervision" of Delactivities`;and, in the jurisdictional- questionnaire,- thatTanksley was - Del's "representative best qualified to givefurther information," were additional indicia of Tanksley'songoing role in Del's affairs. `-Although none of these factors alone is conclusive of theissue, their totality raises a considerable inference that thetransaction between Tanksley and the partners was moreshadow than substance, initiated by Tanksley to gain someadvantage not apparent on the record.8 Even in theirtotality, these factors perhaps could be explained in amanner consonant with an arm's length deal. Cunningham,however, failed to accomplish this, instead leaving theimpression, by both the content of his testimony and hisdemeanor, that he was distorting and suppressing the realnature of the arrangement-an impression in no wayabated by Tanksley's studied avoidance of the proceeding."In sum, while the various cases dealing withalter egoandkindred issues present widely disparate and unique factualsituations, it is felt that the present facts align more nearlywith those inTranscontinental Theaters, Inc., et al., d/b/aCynatron Enterprises,216 NLRB 1110 (1975), in which theBoard declined to give substantive credence to a transac-tion of the sort presently involved, than with those in suchcasesas Davis Van & Storage,218 NLRB 1339 (1975), andEl Sol Mexican Foods, Inc., et al., d/b/a La Paloma FoodsCo.,200 NLRB 804 (1972), in which an opposite resultobtained.CONCLUSIONS OF LAW1.By discharging Accinelli, as found herein, PPC andDel jointly and severally engaged in an unfair laborpractice within Section 8(a)(1) of the Act.autonomy as between the partners d/b/a Del and Tanksley, was unrefuted.No one with a neutral or pro-Accinelli perspective was privy to their day-to-day dealings. 298DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.This unfair labor practice affects commerce withinSection 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDERtoRespondents, Pacific Pollution Control, Inc., and Cun-ningham,Stuart & Wheeler, d/b/a Del Chemical & SupplyCompany, their officers,agents,successors,and assigns,jointly and severally, shall:1.Cease and desist from discharging employees forengagingin protected, concerted activities.2.Take the following affirmativeaction:(a)Offer to Thomas F. Accinelliimmediateand fullreinstatementto his former position or, if that position nolonger exists, to a substantially equivalent position, withoutprejudice to his seniority and other rights and privileges,and make himwhole for any loss of earnings and otherbenefits suffered because of his unlawful discharge. Back-pay shall be computed in accordance with F.W. Woolworth10All outstanding motions inconsistent with this recommended Orderhereby are denied In the event no exceptionsare filed as provided by Sec.102 46 of theRules and Regulationsof the National LaborRelations Board,the findings,conclusions,and recommended Order herein shall, as providedin Sec.102 48of theRules and Regulations,be adoptedby the Board andbecome its findings, conclusions,and Order, and all objectionsthereto shallbe deemed waivedfor all purposes.Company,90 NLRB 289 (1950), andIsisPlumbing &Heating Co.,138 NLRB 716 (1962).(b) Preserve and, make available, upon request, to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all records necessary toanalyze the amount of backpay due under the terms of thisOrder.(c)Post at their places of business in Emeryville,California, the attached noticemarked "Appendix.""Copies of the notice, on forms provided by the RegionalDirector for Region 20, after being duly signed by Respon-dents' authorized representative, shall be posted by Res-pondents Immediately upon receipt thereof, and be main-tained for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken by theRespondents to ensure that the notices are not altered,defaced, or covered byanyother material.(d)Notify the Regional Director for Region 20, inwasting, within 20 days from the date of this Order, whatsteps the Respondents have taken to comply herewith.11In the eventthe Board's Order is enforced by a Judgment of the UnitedStatesCourt of Appeals, the wordsin the noticereading "Posted by Order oftheNational LaborRelations Board" shall read "Posted Pursuant to aJudgment of the UnitedStatesCourt of Appeals Enforcing an Order of theNational LaborRelations Board "